Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  155709(71)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  BILLY ROWE and ROBIN ROWE,                                                                               Kurtis T. Wilder
           Plaintiffs-Appellees/                                                                     Elizabeth T. Clement,
           Cross-Appellants,                                                                                          Justices

  v                                                                 SC: 155709
                                                                    COA: 332566
                                                                    Calhoun CC: 2013-001488-NO
  DETECTIVE/SERGEANT RONALD
  AINSLIE,
           Defendant,
           Cross-Appellee,
  and
  TROOPER STEVE LAMB,
           Defendant,
  and
  TROOPER DENNIS MILBURN,
           Defendant-Appellant/
           Cross-Appellee.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  16, 2017 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2018
         d0326
                                                                               Clerk